IN THE COURT OF CRIMINAL APPEALS OF TEXAS


                                                                  FILED IN
                                                        COURT OF CRIMINAL APPEALS


JOEY FAUST, Appellant                                           March 24, 20l£
                                                             ABEL ACOSTA, CLERK
                                § NO. PD-0893-14
                                §
THE STATE OF TEXAS, Appellee    §

RAMON MARROQUIN, Appellant      §

                                § NO. PD-0894-14
                                §
THE STATE OF TEXAS, Appellee    §


       ON DISCRETIONARY REVIEW OF CAUSE NUMBERS
             02-13-00222-CR and 02-13-00223-CR IN THE
   COURT OF APPEALS FOR THE SECOND DISTRICT OF TEXAS



           APPELLANTS' MOTION FOR LEAVE TO FILE
             APPELLANTS' POST-SUBMISSION BRIEF



                                    J. SHELBY SHARPE
                                    State Bar No. 18123000
                                    utlawman@aol.com
                                    6100 Western Place, Suite 1000
                                    Fort Worth, Texas 76107
                                    (817) 338-4900/Fax (817)332-6818

                                    ATTORNEY FOR APPELLANTS
                       STATEMENT OF HELPFULNESS
                        OF POST-SUBMISSION BRIEF



      During oral argument several questions were asked about other court

opinions related to certain issues before the Court in this appeal.         A post-

submission brief provides the Court with answers to those questions citing,

pertinent language from the opinions the Court inquired about. Furthermore, the

sincere questions of the Court indicate a desire to fully understand the relationship

of First Amendment speech protection as it applies to proper law enforcement to

protect public tranquility and safety.

      WHEREFORE, PREMISES CONSIDERED, Appellants Joey Faust and

Ramon Marroquin respectfully pray that the Court grant leave to file Appellant's

Post-Submission Brief.


                                         Respectfully submitted,


                                         /s/ J. Shelby Sharpe
                                         J. SHELBY SHARPE
                                         State Bar No. 18123000
                                         utlawman@aol.com
                                         6100 Western Place, Suite 1000
                                         Fort Worth, Texas 76107
                                         Telephone: (817) 338-4900
                                         Facsimile: (817)332-6818

                                         ATTORNEY FOR APPELLANTS
                                         JOEY DARRELL FAUST AND
                                         RAMON MARROQUIN
                         CERTIFICATE OF SERVICE

      A true and correct copy of Appellant's Motion for Leave to File Post-

Submission Brief has been served on Charles M. Mallin, Assistant Tarrant County

District Attorney, 401 W. Belknap St., Fort Worth, Texas 76196-0201, on this 23rd
day of March, 2015, via electronic mail.


                                           /s/ J. Shelby Sharpe
                                           J. Shelby Sharpe